Citation Nr: 1034396	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  97-24 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for temporomandibular joint 
dysfunction (TMJ).

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a left foot disorder.

7.  Entitlement to service connection for a right leg disorder.

8.  Entitlement to service connection for a left leg disorder.

9.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 decision by the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which found that no new and material evidence had been presented 
to reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder and denied service 
connection for all remaining issues listed above. 

In March 1998 the Veteran testified at a hearing before RO 
personnel regarding his claim for service connection for a 
psychiatric disorder; a transcript of that hearing is of record.

The claims were previously remanded by the Board for additional 
development in September 2004 and March 2006.  In a March 2009 
decision the Board reopened the claim for service connection for 
a psychiatric disorder and remanded all of the claims for 
additional development.

The issue of entitlement to service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On July 27, 2009, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the Veteran 
requesting to withdraw the appeal of the September 1995 rating 
decision that denied entitlement to service connection for chest 
pain, TMJ, allergies, a back disorder, right and left foot 
disorders, and right and left leg disorders.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. § 20.202 (2009).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  See 
38 C.F.R. § 20.204 (2009). On July 27, 2009 the Board received 
written correspondence from the Veteran, which contained language 
specifically withdrawing his appeal of the September 1995 rating 
decision that denied entitlement to service connection for chest 
pain, TMJ, allergies, a back disorder, right and left foot 
disorders, and right and left leg disorders.  He stated that the 
only part of the appeal that he wanted to remain was his claim 
for service connection for a psychiatric disorder.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is therefore dismissed with the 
exception of his claim for service connection for a psychiatric 
disorder.


ORDER

The appeal is dismissed with the exception of his claim for 
service connection for a psychiatric disorder.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.  The Veteran was notified of the 
information needed to substantiate his claim for service 
connection for a psychiatric disorder by the RO and AMC in 
November 2004, March 2006, and October 2009.

While the Board regrets the additional delay, particularly 
because the Veteran filed his application to reopen the claim for 
service connection for a psychiatric disorder in December 1994, 
the claim must be remanded for additional development.  In 
correspondence dated in June 2010, the Veteran identified 
additional records that he wanted VA to obtain and consider 
before deciding his claim, including treatment records from the 
Newington VA Medical Center (VAMC) dated from September 2009 to 
June 2010 and counseling records from the Connecticut Department 
of Vocational Rehabilitation Services dated From June 2010 to the 
present.  Treatment records from the Newington VAMC dated from 
October 2009 to April 2010 are already of record.  Therefore, the 
AMC/RO should request any Newington VAMC treatment records prior 
to October 2009 and from April 2010 to the present in addition to 
the vocational rehabilitation records that the Veteran 
identified.

After those records are obtained, the Veteran should be afforded 
an additional VA mental disorders examination and opinion to 
determine whether he has a current psychiatric disorder that was 
aggravated by events in military service.  The October 2009 VA 
examiner diagnosed bipolar disorder, I, most recent episode 
depressed; panic disorder with agoraphobia; and specific phobia, 
flying.  She opined that the Veteran's mental illness was less 
likely as not caused by or a result of his military experience 
because his history indicates that he began periods of migration 
at the age of 19 prior to military service.  Then, she opined 
that it was impossible to discern without resorting to mere 
speculation if the stress of military service further aggravated 
his mental illness.  However, she did not provide any rational 
for that opinion.  Therefore, the opinion is inadequate and the 
Veteran must be provided with an additional VA examination and 
opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) 
(holding that an "examiner's conclusion that a diagnosis or 
etiology opinion is not possible without resort to speculation is 
a medical conclusion just as much as a firm diagnosis or a 
conclusive opinion . . . however, the examiner must explain the 
basis for such an opinion or the basis must otherwise be apparent 
in the Board's review of the evidence.").  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for psychiatric disorders.  Of 
particular interest are Newington VAMC 
records prior to October 2009 and from 
April 2010 to the present, as well as 
counseling records from the Connecticut 
Department of Vocational Rehabilitation 
Services from June 2010 to the present.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  Following receipt of the requested 
records, as well as the completion of any 
additional development deemed necessary, 
the Veteran should be afforded a VA mental 
disorders examination and opinion 
performed by a psychiatrist at a VA 
facility.  The purpose of the examination 
and opinion is to determine whether the 
Veteran has a current psychiatric disorder 
that was aggravated by events during 
military service.  All indicated tests and 
studies are to be performed.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Mental 
Disorders Examination, revised May revised 
on May 1, 2007.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

After reviewing the record and examining 
the Veteran, the psychiatrist is asked to 
provide a medical opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
psychiatric disorder was aggravated by 
events during military service.  The 
opinion should be provided based on the 
results of examination, a review of the 
medical and lay evidence of record, and 
sound medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.  If the 
examiner opines that the question cannot be 
resolved without resorting to speculation, 
then a detailed medical explanation as to 
why this is so (why is the causation 
unknowable?), must be provided; otherwise, 
the examination will be deemed inadequate 
and the case will be returned for an 
additional VA examination and opinion.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


